MEMORANDUM**
Hongxiang Lin, a native and citizen of China, petitions pro se for review of an *694order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
Substantial evidence supports the BIA’s adverse credibility finding based on an internal inconsistency in Lin’s testimony regarding whether he obtained a passport and visa in his own name or left China with a false passport. See id. at 1043. Additionally, substantial evidence supports the BIA’s demeanor finding based on Lin’s manner of answering questions on Christianity. See Paredes-Urrestarazu v. INS, 36 F.3d 801, 818 (9th Cir.1994).
Because Lin cannot meet the lower standard of eligibility for asylum, he has failed to show that he is entitled to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Lin’s CAT claim is based on the same testimony that was found not credible, and he points to no other evidence that the BIA should have considered in making the CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*694ed by 9th Cir. R. 36-3.